Title: John Adams to Thomas Jefferson, 2 February 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy Feb. 2. 1813
          I will not wait for regular answers to my Letters, while I am engaged in this important occupation of giving you Some Account of Tom Moretons New Canaan; which is infinitely more entertaining and instructive to me, than our Friend Condorcets “New Heaven” was almost 30 years ago, or than Swedenborgs “New Jerusalem” is now.
          In his third Chapter is a curious History. Before the English came to New Plymouth, Frenchmen had been here, who had given Some “distast” to the Natives, who Set upon them, killed many, burned their Ship, at Peddocks Island So called in Memory of Leonard Peddock, who first landed there. N. B. This Island is well known, at this day and is called by all of Us Petticks Island, without knowing why.—“Many wild Anckies haunted there.” Your Researches, in natural History may enable you to Say what are Anckies. Unless they be wild Geese, I  know no more about them than I do about Yankies. Of these Frenchmen, who came to trade in Beaver, and misbehaved, Some were killed and the rest taken Prisoners. These Prisoners, were distributed among Five Sachems, Lords of Several Adjoining Territories, kept for Sport and to fetch Wood and Water. One of these five Frenchmen outliving the rest, learned their Language and rebuked them for their bloody deed, Saying that God would be angry with them for it, and in his displeasure destroy them; but the Savages replyed They were So many that God could not kill them.
          “But the hand of God fell heavily upon them. They died on heaps. The living could not bury the dead. Crows Kites and Vermin prayed upon them.” (Homer would have Said devouring Dogs and hungry Vultures tore) “The Bones and Skulls, made Such a Spectacle, that as I travelled it Seemed to me, a newfound Golgotha. But it is the Custom of these Indian People to bury their dead ceremoniously, and then abandon the Place; because they have no mind that the Place Should put them in Mind of Mortality.”
        